Citation Nr: 1136015	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  09-01 200	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an increased rating for chondromalacia patella of the right knee, currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased rating for chondromalacia patella of the left knee, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The Veteran served on active duty from November 1979 to October 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in February 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The Veteran moved and the claim is now under the jurisdiction of the RO in Oakland, California.

During the pendency of this appeal the Veteran submitted a notice of disagreement with RO action in December 2008 regarding denial of entitlement to a total disability rating for compensation based on individual unemployability (TDIU).  The RO issued a statement of the case in March 2010, but no substantive appeal was filed.  Therefore, the issue of entitlement to TDIU is no within the Board's jurisdiction and is not addressed in this decision.

In December 2008 the Veteran also raised issues regarding entitlement to service connection for bilateral foot and ankle disorders, as well as back and neck disorders, sleep apnea, and migraines.  These issues are referred to the RO for appropriate handling. 

The Veteran initially requested a hearing before the Board, sitting at the RO.  He later modified his hearing request to that of a videoconference hearing before the Board and he was notified in April 2011 of the date, time, and location of his hearing scheduled to occur in May 2011.  The Veteran failed to appear and has not provided evidence of good cause for his non-appearance.  No other request for a hearing remains pending.  

This appeal is REMANDED to the RO via the VA's Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

More than three and one-half years have elapsed since the Veteran was last afforded a VA medical examination to evaluate the severity of his service-connected knee disorders.  Since that examination, the Veteran has on more than one occasion voiced complaints of increasing severity of his disabilities, citing pain, stiffness, and aching which render it difficult for him to sleep at night.  VA must provide an thorough and contemporaneous examination and must provide an examination where the claimant has asserted that the disability has worsened since the last examination.  See VAOPGCPREC 11-95 (April 7, 1995); see also, e.g., Caffrey v. Brown, 6 Vet. App. 377, 381 (1995); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The Veteran indicated in a July 2008 statement that he had sought disability benefits from the Social Security Administration (SSA) based at least in part on his knee disorders and that his claim for benefits remained pending.  Records from the Social Security Administration must be obtained.  See 38 C.F.R. § 3.159(c)(2).  In Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992), the CAVC found that VA's duty to assist specifically includes requesting information from other Federal departments.  In Baker v. West, 11 Vet. App. 163, 169 (1998), the CAVC further stated that VA is required to obtain evidence from other agencies, including decisions of the SSA.  The Veteran's SSA records are not associated with the claims file.  Therefore, the Board finds that remand is also necessary to obtain SSA records.

In view of these considerations, the Board finds that further development actions are necessary prior to its adjudication of the Veteran's claims for increase for bilateral knee disability.  Accordingly, this matter is REMANDED for the following actions:


1.  Obtain all VA treatment records related to the knees from the VA Medical Center in Sacramento, California, dated from March 2010 to the present.

2.  Obtain all pertinent medical and administrative records developed or utilized by the SSA in connection with the Veteran's claim for SSA disability benefits.  

3.  Thereafter, afford the Veteran a VA joints examination in order to ascertain the nature and severity of his service-connected chondromalacia patella of each knee.  The claims folder should be made available to and reviewed by the examiner for use in the study of this case.  The examination should include a clinical evaluation and all diagnostic studies deemed warranted by the examiner.  It should also include detailed range of motion studies of each knee and there must be notation by the VA examiner as to the presence or absence of any additional functional loss (i.e., additional loss of motion) of either knee due to pain or flare-ups of pain supported by adequate objective findings, or additional loss of knee motion due to weakness on movement, excess fatigability, incoordination, or any other relevant symptom or sign.  Any additional limitation of motion should be expressed in degrees. 

4.  After completing the above steps, the Veteran's claim should be readjudicated.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review.

The appellant need take no action until otherwise notified.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


